Citation Nr: 0626011	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  96-34 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) by order of the U.S. Court of Appeals for Veterans 
Claims dated in June 2003, which vacated an August 2002 Board 
decision and remanded the case for further development.  The 
matter initially arose from a June 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified before a Veterans Law Judge in January 
1999 who has since retired.  The transcript is associated 
with the claims file.  In January 2004, the veteran was given 
the opportunity to testify before a Veterans Law Judge who 
would then participate in the decision concerning his claim, 
but he responded in the same month that he did not wish to do 
so.

This claim was remanded in March 2004 for further 
development.  The requested development was not completed 
fully, but for reasons explained below, the Board finds it is 
not necessary to again remand the claim.  The claim is now 
again before the Board.


FINDING OF FACT

The diagnosis of PTSD is linked to an in-service stressor 
that occurred during the veteran's active service in naval 
operations off the coast of Vietnam with credible supporting 
evidence that the claimed in-service stressor occurred. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  As the appeal has been 
resolved in the veteran's favor, VCAA compliance is moot. 

Service Connection for PTSD

The veteran asserts that he suffers from PTSD, resulting from 
stressors he experienced while performing sea duty in support 
of combat operations off the coast of Vietnam, first as 
assigned to river patrol boats in support of Operation Game 
Warden, and subsequently as part of the deck crew of the USS 
Bainbridge (DLG(N) 25) assigned to Task Force 77.7, 
performing, among other tasks, search and rescue and 
protection operations for the carrier USS Enterprise (CVA(N) 
65).  In statements and testimony, including that before a 
Veterans Law Judge, now retired, the veteran stated that he 
was employed as a deck hand, and that he was trained to use 
the .50 caliber machine gun, in search and rescue operations, 
and in specialized military training for brown river 
operations.  He testified that the stressors he found most 
disturbing arose from search and rescue operations and, 
specifically, the recovery of remains of the crew of two F4s 
that collided mid-air.  After review of the record, the Board 
finds that the evidence obtained since the March 2004 remand, 
including service personnel records, supports the veteran's 
assertions.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f). 

The veteran underwent VA examination in May 1995, at which 
time the examiner diagnosed PTSD in AXIS I and noted, in AXIS 
IV, severe problems during the Vietnam War.  However, the 
Board observes that the examiner indicated the veteran's 
description of his stressors was imprecise.  He would not or 
could not specify his stressors.  Rather, he related intense 
fear to such events as being under attack and seeing many of 
his friends and companions dead.

Notations made in AXIS IV of a multi-axial assessment for 
neuropsychiatric disorders have been construed by the Court 
to provide competent medical evidence of an etiological link 
between the diagnosed condition and active service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Normally, 
however, the Board would be constrained by the lack of 
specific stressors causing the diagnosed PTSD.  
Notwithstanding, the present case may be distinguished for 
the following reasons.

First, while the examiner does not specifically state that 
the veteran's records were reviewed in conjunction with the 
examination, the examiner refers to these records in 
analyzing the veteran's case, demonstrating that the records, 
such as they existed at that time, had been reviewed.

Second, the record at that time contained the report of an 
examination conducted in 1993, in which the veteran did 
identify specific stressors, namely, that he participated in 
combat while patrolling the river and witnessed a boat with 
civilians, including children, that was fired upon with loss 
of life, and that he participated in search and rescue 
mission, during which the remains of a decapitated crewmember 
were recovered.  These treatment records document psychiatric 
evaluation that was conducted in May 1993 as part of an 
inpatient program beginning in April 1993 and, in itself, 
contained a history of the veteran's treatment to date, to 
include hospitalization for depression and depression and 
alcoholism in 1984, 1985, and 1987, and for alcoholism in 
1985.

Third, treatment records since this time have consistently 
shown the veteran to be diagnosed with PTSD, including the 
most recent treatment records, dated in 2005, which reflect a 
diagnosis of PTSD attributed to stressors including service 
on a river patrol boat in the Mekong Delta and search and 
rescue operations on the USS Bainbridge.  As an aside, the 
Board further notes that medical evidence obtained from the 
Social Security Administration show findings of disability 
due to a primary diagnosis of PTSD in June 1995, with a 
secondary diagnosis of depressive disorder.  

Because the medical evidence at the time of the May 1995 VA 
examination reflected that the veteran was diagnosed with 
PTSD as the result of stressors incurred during service in 
support of Vietnam naval operations, and because this 
diagnosis is consistently shown by the record and associated 
with the same core stressors from that time to the present, 
the Board finds that the medical evidence, overall, supports 
a diagnosis of PTSD as the result of stressors experienced 
during the veteran's service at sea in support of naval 
operations.  

The Board now turns to the question of credible supporting 
evidence of the in-service stressors.

In March 2004, the Board remanded this claim for further 
development, to include obtaining the veteran's complete 
service personnel records.  These records were subsequently 
received and show that the veteran was assigned to the USS 
Bainbridge from April 1965 to November 1967, and that he 
commenced continuous sea duty from May 1965.  Entries in 
these records reflect that the veteran served with the first 
nuclear powered task group in history, TG 77.7, which engaged 
the enemy at 0720H on December 2, 1964 in South Vietnam.  The 
task group was composed of nuclear ships including the USS 
Enterprise and the USS Bainbridge.  These records further 
show that he was authorized to wear the Vietnam Service Medal 
with 3 bronze stars, one each for the Vietnam Defense 
Campaign (March 8 to December 24, 1965), the Vietnam 
Counteroffensive Campaign (December 25, 1966 to June 20, 
1966), and an unnamed campaign (commencing July 1, 1966).  

In August 2005, the RO received the statement of a service 
member who served on board the USS Bainbridge from 1965 
through 1967 and worked with the veteran in the Deck 
Division.  The witness provided his own personnel records 
establishing both his assignment to the USS Bainbridge and 
his position as Third Class Petty Officer in charge of the 
Foc'sle, including duties as Boatswain Mate of the Watch 
underway and in port, and as Division Training Petty Officer.  
In his statement he notes that when he made third class in 
October 1966, he became the veteran's supervisor until late 
1967.  The witness departed the ship slightly before the 
veteran's tour was over.  The witness then explained that the 
USS Bainbridge's job was to protect the battle group with its 
missiles and to plane guard the USS Enterprise or any other 
carrier launching planes.  Most of the search and rescue 
operations the Bainbridge participated in arose from these 
plane guarding and protection duties.  The witness then gave 
his own personal account of the collision of two F4s, which 
crashed head on, mid air.  The crew of the ship searched for 
the pilots and planes but all that was found was a helmet 
with flesh and hair in it.  On another occasion, a plane took 
off from the flight deck but did not gain altitude.  It 
crashed into the ocean and was run over before it sank.  The 
witness stated that these two incidents persist in his memory 
as well.

In April 2001 the U.S. Armed Services Center for Research of 
Unit Records (CURR) provided excerpts of ship histories and 
Operational Reports/Lessons Learned (OR/LL) submitted by the 
USS Bainbridge for the years 1965 and 1966.  In addition, 
deck logs were obtained and submitted by the veteran for 
December 1965 through March 1966.  In its letter, CURR 
responded that it was able to verify that the USS Bainbridge 
participated in search and rescue operations, including for 
the USS Enterprise.  Among the specific instances CURR found 
were the loss of a Third Class Radarman at sea whose remains 
were recovered in February 1966, the recovery of the pilot 
and navigator/bombardier of a stricken Vigilante with loss of 
the aircraft in January 1966, assisted landing of aircraft on 
the USS Enterprise in March 1967 when the Enterprise's 
communications went out, search for pilots of a downed F8 
aircraft also in March 1967, and in April 1967, the search 
and recovery of pilots and crew of two F4s that collided mid 
air.  While the pilots were rescued from the incident 
involving the two F4s, CURR notes that the crewmembers were 
not recovered and were presumed lost.  However, sailors from 
the USS Bainbridge were noted to have recovered debris from 
the crash.  CURR was unable to verify the deaths of other 
individuals the veteran identified.

In May 2005, CURR augmented its reply, noting that the USS 
Bainbridge also provided TOMCAT duty for the USS Enterprise, 
ensuring that aircraft returning to the ship were in fact 
friendly.  In February 1966, she suffered damage in heavy 
weather, which also damaged her helicopter, and in March 
1966, she participated in special air power and fire power 
demonstrations.

A review of the historical documents provided to the Board by 
CURR reveal that from April 1965 through October 1965, the 
ship operated in or around the Norfolk/Charleston area 
performing various exercises and port visits.  In May, she 
escorted the USS Independence to Roosevelt Roads, in Puerto 
Rico.  In August 1965 she was dry-docked.  She did not deploy 
with the 7th Fleet until October 1965, arriving in Subic Bay 
in November.  She was assigned to TF 77.7 on December 2, 
1965.

During 1966 and 1967, the USS Bainbridge completed two 8-
months deployments.  Her second deployment ended in 1967.  Of 
the 231 days she was deployed, she spent 184 days at sea, 
most of them in support of the USS Enterprise, which launched 
11,466 combat sorties during that time.  The USS Bainbridge's 
duties in support of the USS Enterprise were to provide plane 
guard duties, including search and rescue/recovery 
operations, to protect ships and act as lifeguard during 
underway replenishments, and to perform anti-submarine and 
anti-aircraft patrols.  In February 1966, she was assigned to 
Dixie Station, and was harassed by a Soviet trawler.  The 
history describes the actions of the trawler as "troublesome 
but not insurmountable."  The carrier group allowed the 
trawler to shadow the USS Bainbridge while another ship 
sleuthed the Soviet ship.  In May 1966 Bainbridge was 
assigned to Yankee Station-to which she was assigned during 
the majority of both deployments.  The ship's histories 
reveal more detailed information about the ship's operations 
and some of the incidents that occurred.  In March 1996, the 
Bainbridge narrowly avoided collision with a Japanese 
merchant ship operating in violation of international rules 
of the road.  The pilot of the F8 downed in March 1967 was 
not found alive.  During TOMCAT duties the ship and her crew 
operated on picket station independently and remote from the 
carrier for periods of time as great as 12 days.  During 
search and rescue missions, the USS Bainbridge was sometimes 
in control of as many as 19 aircraft and 5 helicopters.  
Finally, the ship's histories document that during 
deployment, the USS Bainbridge made port visits and hosted 
distinguished visitors, as well as conducting air and fire 
power demonstrations in an areas involving many political and 
operational interests from the war in Vietnam to balancing 
trade interests, and military interests of other countries 
such as the Soviet Union, China, and Taiwan.  

An online search reveals that the USS Enterprise was 
historically noted to be the first nuclear powered ship to 
engage in combat when she launched bomb-laden aircraft 
against the Viet Cong on December 2, 1965.  The Enterprise 
launched 125 sorties that day, dropping 167 tons of bombs and 
rockets on enemy supply lines.  The USS Bainbridge's 
activities were described as involving Vietnam War combat 
operations including screening aircraft carriers, serving as 
a radar-picket ship, and performing search and rescue 
operations.  Her armament included .50 caliber gun mounts, 
missile launchers, torpedo gun mounts, and a rocket missile 
launcher.  The histories found document additional detail 
concerning some of the incidents noted in the ship's 
histories.  In December 1965, a downed Vigilante was 
threatened by a sampan, requiring diversion of A4s in the 
area to protect the downed aircraft.  The aircraft itself 
crashed in shallower water, only two nautical miles from 
shore.  The crew was recovered by an Army helicopter, which 
reported taking ground fire.  The records document another 8 
downed aircraft that month alone, requiring search and rescue 
efforts.  Other documents reveal numerous air incidents, with 
another air wing reporting 11 aircraft shot down and 2 downed 
in non-combat operations in two six month deployments over 
from 1966 to 1967.  It is noted that of the 2 downed in non-
combat, occurring in August 1966, one pilot was recovered, 
and the other, was not.  

Providing further background as to the carrier group's 
operational tempo during deployment, an online search shows 
that Yankee Station was the point in the Gulf of Tonkin off 
the coast of Vietnam used by U.S. Navy aircraft carriers of 
TF 77 to launch strikes against Vietnam.  During the two 
periods of sustained air operations against North Vietnam, 
one of them-March 1965 to October 1968-covering the 
veteran's active service and two separate deployments with 
the USS Bainbridge, three carriers normally operated on the 
line from Yankee Station.  Two carriers conducted air 
operations, alternating 12 hour shifts.  The third carrier 
operated 12 hours during daylight to give additional coverage 
at that time.  The USS Bainbridge would have provided support 
to the other carriers, in addition to the USS Enterprise, if 
such support was needed.  And her search and rescue missions 
would not necessarily have been limited to the air wings 
assigned to the USS Enterprise, just as all the aircraft 
landing on the USS Enterprise would not necessarily have 
originated from her deck.

Given the service personnel records received since the March 
2004 remand and the statement of the veteran's witness, 
combined with the documents establishing the witness' service 
on board the USS Bainbridge during the time of the veteran's 
service, and the ship's histories and online documents 
histories showing the USS Bainbridge's participation in Naval 
operations in the Gulf of Tonkin and details of its 
activities in support of the USS Enterprise, the Board finds 
the veteran's testimony to be credible and consistent with 
the facts as portrayed in the service personnel records and 
documents forwarded by CURR.  

In analyzing the testimony, the veteran testified that he 
received specialized training and was assigned to a patrol 
river craft unit, with which he engaged in combat operations 
in the Mekong Delta, prior to his service on aboard the USS 
Bainbridge.  The Board notes that service personnel records 
newly received reflect a gap in his service.  Ship's 
histories also reflect that the USS Bainbridge was operating 
off the coast of Norfolk and Charleston until October 1967 
and was dry-docked of part of that time.  Therefore, the 
timeline and place of the ship's assignment could be 
consistent with the veteran' receiving specialized training 
on land, as he testified.  However, available service 
personnel records do not establish that he was assigned to a 
patrol river boat unit, or that he participated in Operation 
Game Warden.  The Board finds it is not necessary to further 
remand, however, to attempt to verify this assertion.

Nor does the Board find it is necessary to remand to obtain 
clarification of the USS Bainbridge's participation in combat 
participation, including clarification of the notation that 
TF 77.7 participated in combat against the enemy in December 
1965, as requested in the March 2004 remand.  This is because 
the Board finds it is able to grant the veteran's claim on 
other grounds.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

To this end, the veteran testified that the stressors he 
feels are the primary cause of his PTSD symptoms are those 
deriving from his participation in search and rescue missions 
on board the USS Bainbridge and, specifically, the recovery 
of the remains of a pilot after a mid-air crash of two 
planes.  The statement of the veteran's witness corroborates 
this event.  The Board notes that the ship's histories 
provided by CURR and online histories document numerous 
combat and noncombat plane incidents, involving at least one 
crash in which pilot and/or crew did not survive-one of 
these involving a mid-air collision of two F4s, where the two 
pilots were rescued but the two crewmembers were not and were 
presumed lost.  The crew of the USS Bainbridge was noted to 
have later recovered the debris.  This incident closely 
parallels the description provided by the veteran and his 
witness.  The Board finds this is sufficient corroboration of 
the incident that the veteran claims as a stressor.  
Moreover, the Board observes that this is one of the 
incidents that appears consistently in treatment records, and 
served as the basis for diagnosis of PTSD in 1993 and 2005.

Concerning the matter of combat service, the Board finds that 
it is likely that the USS Bainbridge and, hence, the veteran, 
did serve under combat conditions within the meaning of 
38 U.S.C.A. § 1154.  See Pentecost v. Principi, 16 Vet. App. 
124, 128-9. (2002); see also Falk v. West, 12 Vet. App. 402 
(1999).

First, the ship's operations have been described as combat-
related.  And, while the Board is cognizant of the fact that 
the USS Enterprise, by nature of her size, operated 
relatively far from the shore and out of harm's way certainly 
of small arms fire and was probably not approached by small 
boats with the intention of causing her serious damage, the 
Board observes that this would in part due precisely to the 
efforts of the USS Bainbridge, whose mission was to protect 
the carrier and other ships of the battle group.  A destroyer 
is defined as a high speed warship designed to operate 
offensively with strike forces, and to screen support forces 
and convoys against submarines, air, and surface threats.  
See Dictionary of U.S. Army Terms (AR 310-25, June 1972).  It 
is noted that given the history of the time, the USS 
Bainbridge's participation in the first ever nuclear task 
force at a time of war, the sheer amount of sorties conducted 
on the USS Enterprise in 1967 alone, and the losses 
documented in the ship and online histories, that tensions in 
the area may be presumed to have been very high.

Second, in addition to the plane guarding and protection  
duties the USS Bainbridge engaged in, ship and online 
histories document that the USS Bainbridge also conducted 
anti-aircraft and anti-submarine operations and that her 
TOMCAT duties required that she operate from remote distances 
and close to the shore for extended periods of time, where 
she would have been more vulnerable.  These records further 
document that hostile actions of other boats did reach the 
USS Bainbridge.  Moreover, the numerous search and rescue 
operations in which she participated carried their own risks 
and exposure to tragic incidents.  The veteran, as part of 
the deck crew, would have been on a watch and served his turn 
in the small boats sent out to search for and rescue 
individuals in peril at sea or, in the alternative, to 
recover their remains and the debris of the aircraft or ship 
and any personal effects.  

Yet, while the records can be construed as establishing that 
the USS Bainbridge participated in combat support operations, 
the records do not establish that she participated in combat 
against the enemy.  Notwithstanding, as noted above, the 
inability to make this finding is not fatal to the veteran's 
claim.

After careful review of all the evidence of record, the Board 
finds that the diagnosis of PTSD is linked to an in-service 
stressor that occurred while the veteran was serving aboard 
the USS Bainbridge, in naval operations off the coast of 
Vietnam, with credible supporting evidence that the claimed 
in-service stressor occurred, meeting the regulatory criteria 
for establishing service connection for PTSD. 



ORDER

Service connection for PTSD is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


